Citation Nr: 1420499	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma, claimed as an eye condition/injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to October 1982.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

During his November 2012 Board hearing, the Veteran remarked that he was in receipt of disability benefits from the Social Security Administration (SSA).  No records from the SSA have been associated with the claims file.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, at his Board hearing, the Veteran testified that about one year after leaving active duty, he began medical treatment for his eyes at the Willis Eye Hospital in Philadelphia, Pennsylvania.  Indeed, a February 2011 VA treatment record reflects that the Veteran continued to receive private treatment for his eyes at the Willis Eye Hospital.  However, no treatment records from the Willis Eye Hospital have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, efforts should be made and documented to obtain these records, as authorized by the appellant.

The Board also notes that the Veteran has not undergone a VA compensation and pension examination in connection with this claim.  The service treatment records show that in April 1991, the Veteran was treated for having yellow and red eyes.  It was noted that the Veteran had a history of eye discoloration.  The treatment provider was unable to provide a diagnosis.  The Veteran has maintained that he had suffered from eye problems since that time; as was just noted, he testified at his Board hearing that he has been receiving treatment for his eyes at the Willis Eye Hospital since the time he left active duty.  Further, a February 2011 VA treatment record documents a present diagnosis of advanced glaucomatous cupping.  In light of this evidence, after obtaining the aforementioned relevant records, the Veteran should be afforded a VA eye compensation and pension examination for an etiology opinion concerning the likelihood of a relationship between the Veteran's current eye disorder and his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, obtain all of his records from the Social Security Administration and from the Willis Eye Hospital.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Following receipt of any new records, schedule the Veteran for an appropriate VA examination for his claimed bilateral eye disability.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained in electronic format, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any current bilateral eye disability, to include glaucoma, had its onset during military service or is otherwise related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



